By the Court.
The defendant’s plea in bar is iasuf-ficient, for that in said plea there is no averment of the want of legal notice of said suit.
The courts of justice, in the respective States, are open to all persons, who apply for the trial of causes, and the *170administration of justice, on questions of right, provided they are legally brought before them. In the defendant’s plea, it does not appear, but that he was found within the jurisdiction of the Court of Common Pleas, in the County of Hampshire, and was duly notified of the process. The plaintiff, in his replication, avers, that the defendant had such notice, that he appeared before said Court, submitted to the jurisdiction, and defended in the suit. These facts are not denied, but acknowledged, by the defendant’s rejoinder. It is to be presumed also, from the record, that the defendant was legally served with process, within the State of Massachusetts ; and that* in consequence thereof, he voluntarily appeared, and submitted his cause to the decision of said Court. No good reason, therefore, is perceived, why he should pot be bound thereby.